Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 8/30/2021 that has been entered and made of record. 
Response to Amendments
2. 	Claims1-2, 4, 7-8 are currently amended. New claim 9-10 is added. No claim is cancelled. No New matter is being added.

Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
Applicant's arguments with respect to claim1 and dependent claims have been considered but are moot because the arguments do not apply to the introduction of a new prior art. 

Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 
7. 	Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong-kook Kim et al (US 2013/0262098) in view of Steven N. Tischer et al (US 2006/0069567) in further view of Allan Gersho et al (US 2001/0023396).
8.	Regarding claim 1, A computer-implemented voice synthesis method (Kim et al, para0003, abstract teaches a method for voice synthesis) comprising:
generating, by a first trained model (Kim para0005 where the model is generated) having been trained through machine learning (Kim para0005 where the Hidden Markov model is used as a training model as a machine learning), a series of frequency spectra of harmonic components according to control data (Kim para0012, 0071 where the a statistical model training a parameter of the speech signal data in para 0010 where the speech analysis apparatus extracts maximum voice frequency harmonic component in fig 3 item 53 and non-harmonic component are obtained and per para0064 the speech signal has phonemes data);
generating, by a second trained model having been trained through machine learning, (Kim para0071 fig3 item 54 generates non-harmonic component part of the speech signal using Hidden Markov Model based on speech data as a machine learning model per para 0005); and
generating a voice signal including the harmonic components and the non-harmonic components based on (i) the series of frequency spectra of the harmonic components generated by the first trained model and (Kim para0071 where the pitch value, the boundary filters, the frame information, and the gain value are transmitted to a harmonic component generating part 53 and a non-harmonic component generating part 54 to synthesize a synthesis harmonic speech signal and a synthesis non-harmonic speech signal, respectively. The synthesized harmonic speech signal and non-harmonic speech signal are synthesized in a synthesis part 56 for output).
But Kim et al does not clearly teach according to control data including phonetic identifier data.
However, Steven N. Tischer et al (US 2006/0069567) teaches according to control data including phonetic identifier data (Tischer para0041 where the fig 1 item 505 method to receive speech/audio input and provides the audio/speech phonetic identifier of the speech input).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and apparatus of Kim et al with concept of using method and system of Tischer et al. The motivation for doing so would be to have predictably and advantageously provided phonetic identifier of a speech signal for synthesis of a speech signal for clarity of an audio signal (Tischer para0041). Therefore, it would have been obvious to combine Kim et al with Tischer et al to obtain the invention as specified in claim 1.
But Kim et al modified by Tischer et al further fails to teach amendment of the claim1, however, Allen Gersho et al, herein after Gersho (US 2001/023396) teaches (ii) the time-domain waveform signal representative of the non-harmonic components generated by the second trained model (Gersho para0090 where the harmonic coding is used for both harmonic and non-harmonic components in a speech and can be implemented in frequency of time-domain independently for speech signal segments).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and apparatus of Kim et al with concept of using method and system of Tischer et al and further combined with Allan Gersho et al. The motivation for doing so would be to have predictably and advantageously provided time domain speech signal of non-harmonic components for the speech signal waveform. Therefore, it would have been obvious to combine Kim et al with Tischer et al and combined with Gersho et al to obtain the invention as specified in claim 1.
9.    	Regarding claim 2, Kim et al in view of Tischer et al and in further view of Gersho teaches the computer-implemented voice synthesis method according to claim 1, wherein: the series of frequency spectra of the harmonic components is generated for a series of first unit periods (Kim para0012 where the speech signal has spectrum information of a frequency value and harmonics component defined as a boundary frequency value as unit/time period),
the time-domain waveform signal includes a series of samples of non-harmonic components(Gersho para0090 where the time domain speech signals contains non-harmonic signals)  that are generated for second unit periods (Kim Abstract where the speech information  extracts maximum voice frequency boundary information with non-harmonic component as second period), each of the second unit periods being shorter than the first unit period Kim para0012 and 0034 where the harmonic component may be a large than non-harmonic component and using formula 2 seems that the time period for speech seems second period of non-harmonic smaller than harmonic signal),
the first trained model is a neural network configured to output a frequency spectrum of the harmonic components for each of the first unit periods, and
the second trained model is a neural network configured to output a 
time-domain sample of the non-harmonic components for each of the second unit periods (Kim para0005, 0071 fig 3 where the output of a harmonic component at 53 and non-harmonic component at 54 output a sample of speech at 56 as output speech).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and apparatus of Kim et al with concept of using method and system of Tischer et al and further combined with Allan Gersho et al. The motivation for doing so would be to have predictably and advantageously provided time domain speech signal of non-harmonic components for the speech signal waveform. Therefore, it would have been obvious to combine Kim et al with Tischer et al and combined with Gersho et al to obtain the invention as specified in claim 1.

10.    	Regarding claim 4, Kim et al in view of Tischer et al and in further view of Gersho teaches the computer-implemented voice synthesis method according to claim 1, wherein, in generating the time-domain waveform signal representative of the Gersho para0090 generate time-domain speech signals and Kim para0071 fig3 item 54 generates non-harmonic component part of the speech signal) , the second trained model is configured to generate a time-domain sample of non-harmonic components at each control time point on a time axis (Kim para0039 where The non-harmonic speech signal may be also provided based on the harmonic speech signal. In Equation 4, f(n,m) is consisted of different values for each m on the time axis like Equation 2,) based on (i) the control data (Kim para0012 where the statistical model is used for the speech signal data) and (ii) samples of non-harmonic components generated by the second trained model at time points before each control time point (Kim para0071 where a non-harmonic component generating part 54 to synthesize a synthesis harmonic speech signal and fig.6 shows the time frequency spectra for the audio data on time axis).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and apparatus of Kim et al with concept of using method and system of Tischer et al and further combined with Allan Gersho et al. The motivation for doing so would be to have predictably and advantageously provided time domain speech signal of non-harmonic components for the speech signal waveform. Therefore, it would have been obvious to combine Kim et al with Tischer et al and combined with Gersho et al to obtain the invention as specified in claim 1.

1, further comprising supplying the second trained model with a fundamental frequency corresponding to a frequency spectrum of the series
of the frequency spectra of the harmonic components generated by the first trained model (Kim abstract para0071 fig3 item 54 generates non-harmonic component part of the speech signal para0010 where a speech analysis apparatus includes: an F0 extraction part extracting a pitch value from speech information; a spectrum extraction part extracting spectrum information from the speech information; and an MVF extraction part extracting a maximum voiced frequency and allowing boundary information that includes fundamental frequency for respective filtering for a harmonic component and a non-harmonic component to be obtained.).
12.    	Regarding claim 6, Kim et al in view of Tischer et al and in further view of Gersho teaches the computer-implemented voice synthesis method according to claim 1, further comprising: making a voiced/unvoiced determination based on the series of frequency spectra of the harmonic components generated by the first trained model; and supplying the second trained model with a result of the voiced/unvoiced determination (Kim para0034 and 84 where the in the HNH model that the modeling of the harmonic component and the non-harmonic component having an identical spectrum maintains the spectrum characteristics of the reference speech, and such a phenomenon is conspicuous between transition positions between unvoiced and voiced frames).
13.	Regarding claim 7, the arguments are analogues to claim1, are applicable and is rejected.
14.	Regarding claim 8, the arguments are analogues to claim1, are applicable and is rejected.
15.	Regarding claim 9, Kim et al in view of Tischer et al and in further view of Gersho teaches the computer-implemented voice synthesis method (Kim et al, para0003, abstract teaches a method for voice synthesis) according to claim 1, further comprising generating a time-domain audio signal based on the series of frequency spectra of harmonic components generated by the first trained model (Gersho para0090 where the time-domain speech segments has per para0133 the harmonically synthesized speech with harmonic components),
wherein the voice signal including the harmonic components and the non-harmonic components is generated using the time-domain audio signal (Gersho para0090 where the speech signal can be harmonic and non-harmonic based on time-domain speech signals) generated based on the series of frequency spectra of harmonic components (Kim para0012, 0071 where the a statistical model training a parameter of the speech signal data in para 0010 where the speech analysis apparatus extracts maximum voice frequency harmonic component in fig 3 item 53 and non-harmonic component are obtained and per para0064 the speech signal has phonemes data) and the time-domain waveform signal representative of the non-harmonic components (Gersho para0090).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and apparatus of Kim et al with concept of using method and system of Tischer et al and further combined with Allan Gersho et al. The motivation for doing so would be to have predictably and advantageously provided time domain speech signal of non-harmonic components for the speech signal waveform. Therefore, it would have been obvious to combine Kim et al with Tischer et al and combined with Gersho et al to obtain the invention as specified in claim 1.
16. 	Regarding claim 10, The computer-implemented voice synthesis method according to claim 1, further comprising: outputting, by the first trained model, a fundamental frequency corresponding to a frequency spectrum of the series of the frequency spectra of the harmonic components (Kim para0012, 0071 where the a statistical model training a parameter of the speech signal data in para 0010 where the speech analysis apparatus extracts maximum voice frequency harmonic component in fig 3 item 53 and non-harmonic component are obtained and per para0064 the speech signal has phonemes data) generated by the first trained model (Kim para0005 where the model is generated): 
	receiving, by the second trained model, the fundamental frequency output by the first trained model (Kim para0071 teaches the fundamental frequency), wherein the second trained model generates the time-domain waveform signal Kim abstract para0071 fig3 item 54 generates non-harmonic component part of the speech signal para0010 where a speech analysis apparatus includes: an F0 extraction part extracting a pitch value from speech information; a spectrum extraction part extracting spectrum information from the speech information; and an MVF extraction part extracting a maximum voiced frequency and allowing boundary information that includes fundamental frequency for respective filtering for a harmonic component and a non-harmonic component to be obtained).
	At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and apparatus of Kim et al with concept of using method and system of Tischer et al and further combined with Allan Gersho et al. The motivation for doing so would be to have predictably and advantageously provided time domain speech signal of non-harmonic components for the speech signal waveform. Therefore, it would have been obvious to combine Kim et al with Tischer et al and combined with Gersho et al to obtain the invention as specified in claim 1.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hong-kook Kim et al (US 2013/0262098) in view of Steven N. Tischer et al (US 2006/0069567) and in further view of Allan Gersho et al (US 2001/0023396)  in further view of Tell et al (US 2005/0065781)

17.    	Regarding claim 3, Kim et al in view of Tischer et al and in further view of Gersho teaches the computer-implemented voice synthesis method according to claim 1, 
 wherein, in generating the series of frequency spectra of the harmonic components, the first trained model is configured to generate a frequency spectrum of the harmonic components at each control time point on a time axis based on (i) the control data and (ii) a series of frequency spectra of harmonic components generated by the first trained model at time points before each control time point.
However, Andreas Tell et al, herein Tell (US2004/0065781) teaches wherein, in generating the series of frequency spectra of the harmonic components (Tall para0017 where the method teaches the coherence analysis of audio where coherence in the frequency domain which is represented by harmonic spectra), the first trained model is configured to generate a frequency spectrum of the harmonic components at each control time point on a time axis (Tell para0104 fig 2 shows the STFT spectrum based on frequency and time axis) based on (i) the control data (Tell para0017 where audio signal data is used for harmonic spectra) and (ii) a series of frequency spectra of harmonic components generated by the first trained model at time points before each control time point (Tell para0011-0012 where the [0012] where S.sup.+ designates the conjugated spectrum. When this function shows predictable behavior for t=0 and f=0, respectively, this is called frequency coherence and time coherence, respectively).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and apparatus of Kim et al with concept of using method and system of Tischer et al and Gersho and further . 
Conclusion

18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677